DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 10, 11, 18 and 19 have been amended. Claims 2-3, 7-9, 12-15, and 17 have been canceled. Claims 26-27 have been added. Claims 1, 4-6, 10, 11, 16 and 18-27 are presented for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 10, 11, 16, and 18-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to a method, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. Claim 18 is a "non-transitory" computer-readable medium, which is considered an article of manufacture. In addition, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims. Claim 19 is directed to a system claim, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible machine.  
Under step 2A of the analysis, the claims recite steps for a media content device accessing product information that describes at least one characteristic of an electronic device via a communication connection within a local network area, and selecting a media content item based on the product information, which is a concept that can be performed in the human mind 
The judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on a processor for a particular technical environment. The additional claim elements of using the media content device to access the product information, select a media content item, and forwarding the media content item is not sufficient to amount to significantly more than the judicial exception. The steps recited merely use a computing device as a tool to perform the abstract idea of accessing product information and selecting targeted media content based on the product information, and therefore does not integrate the judicial exception into a practical application. Furthermore, the steps performed in the claims can be performed using a general purpose computing device, and the steps performed are routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d). 
Dependent claims 4-6, 10, 11, 16, and 20-27 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 4 and 5 further describe the electronic device communicatively coupled to the media content device, which merely links the abstract idea to a particular technological environment.  Dependent claim 6 further describes how the media content item is presented, which merely adds an insignificant extra-solution activity to the judicial exception of presenting targeted information based on accessed product information. Dependent claim 10 further describes the selection of the media content item from a plurality of items, which is part of the abstract idea of presenting targeted information based on accessed product information. Dependent claim 11 further describes accessing other information for transmitting to server over a wide area network, which is also part of the abstract idea of presenting targeted 

                                                                                                                                                                       Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, 11, 18-21, 23, 25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hardy U.S. Patent Application Publication US 2014/0165094 A1 (hereinafter Hardy).
Regarding  claims 1, 18, and 19, Hardy teaches a media content device configured to present content, the media content device comprising: one or more hardware processors; and a memory storing instructions that, when executed by at least one of the one or more hardware processors, cause the media content device to perform operations comprising: (Para. 0022, each video services receiver 102, 104 may include a suitably configured presentation device 112, such as a display device, a monitor, or the like. The functionality of a video services receiver 102, 104 may be commonly housed within a presentation device.), 
a non-transitory computer-readable storage medium comprising instructions that, when executed by at least one hardware processor of a system, cause the system to perform operations comprising (Para. 0030), and a method of targeting information (Para. 0005), the method comprising:
accessing, by a media content device from an electronic device communicatively coupled to the media content device via a communication connection within a local network area served by the media content device (Para. 0025, the mobile device (an electronic device) is within local proximity to a given video services receiver when a short-range wireless data communication link (communication connection within a local network area) can be established between the mobile device 114 and the given video services receiver (media content device).), product information that describes at least one characteristic of the electronic device (Para. 0046, a video services receiver discovers a mobile device product information). In some situations, task 404 will also obtain a user identifier. In practice, the identifiers can be wirelessly communicated from the mobile device to the video services receiver.);
selecting, by the media content device, a media content item from a plurality of available media content items based on the product information, (Para. 0031, the memory element 204 can be used to store and maintain information for use by the video services receiver 200. The memory element 204 may also be utilized to store recorded content such as broadcast program events and a library of downloaded advertisements or commercials that could be selected for purposes of targeted advertising (a plurality of available media content items) directed to the current user of the video services receiver. Para. 0042, each subscriber profile 308 may also include or be associated with at least one mobile device identifier (e.g., a device ID or serial number) that is linked to the user (product information). Accordingly, the subscriber profile 308 for a given user may include a list of registered mobile devices that are owned or operated by that particular user such that targeted advertising can be provided to that user regardless of which mobile device he or she is using at any moment. Para. 0043, the user-specific targeted advertising data associated with a given subscriber profile 308 can be used to select targeted advertising content (a media content item) to be delivered to the user as that user roams between compatible video services receivers.)
and forwarding, from the media content device, the selected media content item for presentation (Para. 0060, the advertising content is selected based on the current status of the subscriber profile for the current user. For example, task 602 could select advertising content based on tags, labels, and/or other metadata in the subscriber profile that classifies or categorizes the user-preferred advertising content. Para. 0061, the selected advertising content is then provided to the local video services receiver via an appropriate delivery mechanism. Para. 0067, the method provides a video services system to create and maintain subscriber profiles for end users, where the profiles can be . 

Regarding claims 5 and 27, Hardy teaches all the limitations of claims 1 and 18 above; Hardy further teaches wherein the electronic device comprises a computing device communicatively coupled to the media content device via a local area network connection. (Para. 0067, using a form of local networking (e.g., Wi-Fi, BLUETOOTH wireless technology, or the like), a video services receiver, a television set, or other piece of customer premises equipment can detect when a compatible mobile device is near.)
Regarding claim 10, Hardy teaches all the limitations of claim 1 above; Hardy further teaches wherein the selecting of the media content item from the plurality of available media content items comprises processing the product information with other information not originating from the electronic device. (Para. 0067, the system can operate in a stealth mode or in an active mode. In the active mode, the system presents the user with an interactive display or questionnaire to collect information related to what advertisements the user prefers, which companies the user likes, etc.)
Regarding claim 11, Hardy teaches all the limitations of claim 10 above; Hardy further teaches accessing, by the media content device from another electronic device communicatively coupled to the media content device via the communication connection within the local network area served by the media content device, the other information (Para. 0036-0037, the short-range wireless transceiver 214 performs short-range wireless communication with one or more compatible mobile devices, which may 
 Regarding claim 20, Hardy teaches all the limitations of claim 8 above; Hardy further teaches wherein the media content device comprises at least one of a television set-top box, a media gateway, a computer, and a television. (Para. 0022, the video services receiver may include the presentation device, and may be a television set; a monitor; a computer display; a portable electronic device; or any suitable customer appliance with compatible display capabilities. In various embodiments, each video services receiver 102, 104 is a conventional set-top box.)
Regarding claim 21, Hardy teaches all the limitations of claim 8 above; Hardy further teaches wherein the media content device comprises at least one of a smart phone and a tablet computer. (Para. 0022, the video services receiver may include the presentation device, and may be a computer display; a portable electronic device; or any suitable customer appliance with compatible display capabilities.)

Regarding claim 25, Hardy teaches all the limitations of claim 1 above; Hardy further teaches receiving, by a media device via the communication connection within the local network area served by the media content device, the selected media content item forwarded from the media content device (Para. 0022, each video services receiver (media content device) may include or cooperate with a suitably configured presentation device (media device), such as a display device, a monitor, or the like. The presentation device 112 may be, without limitation: a television set; a monitor; a computer display; a portable electronic device; or any suitable customer appliance with compatible display capabilities.); and presenting, by the media device, the received selected media content item. (Para. 0025, the user 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, and 26 are rejected under 35 U.S.C. 103 as being obvious over Hardy in view of Kusukame et al. U.S. Patent Application Publication US 2015/0032505 A1 (hereinafter Kusukame).
Regarding claims 4 and 26, Hardy teaches all the limitations of claims 1 and 18 above. Hardy does not explicitly teach wherein the electronic device comprises a home appliance communicatively coupled to the media content device via a home automation network.
However, Kusukame teaches wherein the electronic device comprises a home appliance communicatively coupled to the media content device via a home automation network. (Para. 0065, the home appliances and wearable sensors connected via a home network to an information 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Hardy to include wherein the electronic device comprises a home appliance communicatively coupled to the media content device via a home automation network, as taught by Kusukame, in order to obtain information from an electronic device with wireless capabilities. (Hardy, Para. 0024)
Regarding claim 16, Hardy teaches all the limitations of claim 1 above. Hardy does not explicitly teach wherein the electronic device comprises a home appliance, and wherein the product information comprises at least one of an age of the home appliance, a manufacturer of the home appliance, an operational state of the home appliance, and a status log of the home appliance. 
However, Kusukame teaches wherein the electronic device comprises a home appliance, and wherein the product information comprises at least one of an age of the home appliance, a manufacturer of the home appliance, an operational state of the home appliance, and a status log of the home appliance. (Para. 0093, a coffee maker is an example of a home appliance which in operation causes the lifestyle information recording unit 11 to record the lifestyle information, such as operation of the home appliance in response to the user manipulation and a time at which the operation is performed, into an internal storage medium. Para. 0154, examples of the detection mechanism of the coffee maker include means for monitoring power consumption, and a temperature sensor. A result of the detection by the detection mechanism is recorded as the lifestyle information into the lifestyle information recording unit 11, and the communication unit 12 transmits to the server 104 the lifestyle information and the home appliance ID for identifying the coffee maker, via the network 103.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Hardy to include wherein the electronic device comprises a home appliance, and wherein the product information comprises at least one of an age of the home appliance, a manufacturer of the home appliance, an operational state of the home appliance, and a status log of the home appliance, as taught by Kusukame, in order to obtain information from an electronic device with wireless capabilities. (Hardy, Para. 0024)
 
Claim 6 is  rejected under 35 U.S.C. 103 as being obvious over Hardy in view of Glassman et al. U.S. Patent Application Publication US 2012/0316984 A1 (hereinafter Glassman).
Regarding claim 6, Hardy teaches all the limitations of claim 1 above; however Hardy does not explicitly teach wherein the forwarding of the selected media content item comprises scheduling, at the media content device, the selected media content item among other media content being forwarded for presentation. 
However, Glassman teaches wherein the forwarding of the selected media content item comprises scheduling, at the media content device, the selected media content item among other media content being forwarded for presentation. (Para. 0073, Fig.24, the consumer can adjust the frequency of alerts and notifications that are displayed on their device. The alerts, including remaining cycle time and available appliance upgrades, are scheduled as to not repeatedly interrupt the user.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Hardy to include wherein the forwarding of the selected media content item comprises scheduling, at the media content device, the selected media content item among other media content being forwarded for presentation, as taught by Glassman, in order for the process to direct advertisements to the user in an intelligent and customized manner. (Hardy, Para. 0055)
Claims 22- 24 are rejected under 35 U.S.C. 103 as being obvious over Hardy in view of Yamada et al. U.S. Patent Application Publication US 2013/0247117A1 (hereinafter Yamada).
Regarding claim 22, Hardy teaches all the limitations of claim 1 above; however Hardy does not explicitly teach wherein the product information comprises an indication of an error condition in the electronic device, and the selected media content item comprises information regarding resolution of the error condition.
However, Yamada teaches wherein the product information comprises an indication of an error condition in the electronic device (Para. 2228, Fig. 286, a mobile terminal 951a is in communication with a home appliance. In Step 951 n, the mobile terminal receives the information including a tag ID, a signature, a key ID, an apparatus model, an error code, a use history (the number of uses), log data, a product serial number, an operating state (current state) of the home appliance, and the like.) , and 
the selected media content item comprises information regarding resolution of the error condition. (Para. 2236, Fig. 287, in Step 952 f, the mobile terminal displays information for explaining details of the error based on the error code, and the processing proceeds to Step S952 h. Therefore, even if the mobile terminal is outside the service range, the mobile terminal holds relationship information indicating a relationship between each error code and error details, and thereby converts an error code provided from the touched home appliance to corresponding error details. As a result, the mobile terminal can present the user with error details based on the error code provided from the home appliance, so that the user can easily understand the error.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Hardy to include wherein the product information comprises an indication of an error condition in the electronic device, and the selected media content item comprises information regarding resolution of the error condition, as taught by Yamada, in order for the process to direct messages to the user in an intelligent and customized manner. (Hardy, Para. 0055).

Regarding claim 23, Hardy teaches all the limitations of claim 1 above; however Hardy does not explicitly teach wherein the product information comprises an indication of an operational status of the electronic device, and the selected media content item comprises information regarding recommended operation of the electronic device.
However, Yamada teaches wherein the product information comprises an indication of an operational status of the electronic device (Para. 2228, Fig. 286, a mobile terminal 951a is in communication with a home appliance. In Step 951 n, the mobile terminal receives the information including an operating state (current state) of the home appliance.), and the selected media content item comprises information regarding recommended operation of the electronic device (Para. 2236, Fig. 287, in Step 952 f, the mobile terminal displays information for explaining details of the error based on the error code, and the processing proceeds to Step S952 h. Therefore, even if the mobile terminal is outside the service range, and therefore not connected to the server, the mobile terminal holds relationship information indicating a relationship between each error code and error details, and thereby converts an error code provided from the touched home appliance to corresponding error details.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Hardy to include wherein the product information comprises an indication of an operational status of the electronic device, and the selected media content item comprises information regarding recommended operation of the electronic device, as taught by Yamada, in order for the process to direct messages to the user in an intelligent and customized manner. (Hardy, Para. 0055).
Regarding claim 24, Hardy teaches all the limitations of claim 1 above. Hardy does not explicitly teach wherein the selected media content item comprises information regarding a recall of the electronic device.
wherein the selected media content item comprises information regarding a recall of the electronic device. (Para. 3623-3626, Fig. 440, the terminal device (appliance) is wirelessly connected to the mobile communication device which has a display function. The server Y04 or the like causes the corresponding communication device Y02 that can perform proximity wireless communication, to display trouble information of the terminal device Y01. Thus, by transmitting the trouble information of the terminal device Y01 (e.g. the refrigerator, the microwave) which typically has no display function and is not connected to the general-purpose network, to the communication device Y02 corresponding to the terminal device Y01, the user of the terminal device Y01 can be warned of the trouble. Therefore, when the manufacturer determines that the terminal device Y01 has a possibility of a trouble, the manufacturer can easily recall the terminal device Y01, or display the possibility of the trouble on the display unit of the corresponding communication device Y02.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Hardy to include wherein the selected media content item comprises information regarding a recall of the electronic device, as taught by Yamada, in order to direct user-specific targeted messages to a user based on received data (Hardy, Para. 0005)



Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 23 November 2020, the Applicant’s amendments have been entered. The Applicant’s arguments with respect to claims 1, 4-6, 10, 11, 16 and 18-27 have been fully considered.
With regard to claim rejections under Claim Rejections - 35 USC § 101
Argument One


Applicant’s argument is unpersuasive, and the rejection is maintained. 
The steps in the independent claims of a media content device accessing product information from a communicatively coupled electronic device, selecting media content at the media content device based on the product information, and forwarding the selected content for presentation are directed to the abstract idea of selecting a targeted response based on received input. This abstract idea is grouped as a mental process because selecting a targeted response based on received information is a concept that can be performed in the human mind. The claims merely use generic computer components to implement the abstract idea. Furthermore, the selection of a media content item by a device in 

With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that each of independent claims 1, 18, and 19 recites “selecting ... a media content item from a plurality of available media content items based on the product information” by a media content device. As discussed above with respect to the § 101 rejection, performing the selection of the media content item on the media content device instead of a remote server protects the user’s privacy. The Office Action alleges that Roh teaches relaying data from the Internet, but acknowledges that Roh does not teach “a media content item selected from a plurality of available media content items based on the product information.” In Glassman, the user data is transmitted over the network to the remote server 68 so that the diagnostic report 300 can be generated, and Glassman does not teach or suggest selecting a media content item locally, avoiding transmission over a network as claimed.
Applicant’s argument has been considered and is persuasive. The rejection is withdrawn. 
However, upon further consideration, a new grounds of rejection for independent claims 1, 18, and 19 is made under 35 USC 102 in view of Hardy. Hardy teaches a video services system which uses a local network to access information from a nearby device, and provides targeted messages suitable for each end user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C JOHNSON/              Examiner, Art Unit 3682       
                                                                                                                                                                                   /WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682